         Case 6:19-cv-00348-AA         Document 23       Filed 09/13/21     Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


SILVERIUS M. ALCAIDE,                                Case No. 6:19-cv-00348-AA

               Plaintiff,
                                                     ORDER GRANTING PLAINTIFF’S
       vs.                                           UNOPPOSED MOTION FOR
                                                     ATTORNEY FEES PURSUANT TO 42
COMMISSIONER,                                        U.S.C. § 406(b)
Social Security Administration,

               Defendant.


       Plaintiff Silverius M. Alcaide, brought this action seeking review of the Commissioner’s

final decision denying his application for disability insurance benefits (“DIB”) under the Social

Security Act. The Court reversed the Commissioner’s decision, remanded the case for further

proceedings, and entered Judgment on April 8, 2020. Upon remand, the Commissioner found

Plaintiff entitled to DIB beginning February 2015.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.
         Case 6:19-cv-00348-AA         Document 23       Filed 09/13/21     Page 2 of 2




789, 796 (2002), the Court finds that the requested fees are reasonable.

       Plaintiff’s Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby GRANTED,

and Plaintiff’s counsel is awarded $43,174.75 in attorney fees under 42 U.S.C. § 406(b).

Previously, the Court awarded Plaintiff attorney fees in the amount of $9,500.00 under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. Plaintiff has also been paid administrative

fees in the amount of $5,902.00 pursuant to § 406(a). When issuing the § 406(b) check for

payment to Plaintiff’s attorney, the Commissioner is directed to subtract the amounts awarded

for EAJA and § 406(a) and send the balance of $27, 772.75 less any applicable processing or

user fees prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON &

MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.



       IT IS SO ORDERED this ____          September
                             13th day of __________________ 2021.



                                                      /s/Ann Aiken
                                                     ___________________________________
                                                     ANN L. AIKEN
                                                     United States District Judge


Proposed Order submitted by:
Katie Taylor
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
ktaylor@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:19-cv-00348-AA
Page 2 of 2
